Case: 22-50271      Document: 00516429942         Page: 1     Date Filed: 08/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 12, 2022
                                  No. 22-50271
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Marcos Sanchez-Vargas,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:21-CR-986-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Marcos Sanchez-Vargas was convicted and sentenced for illegal
   reentry after removal under 8 U.S.C. §§ 1326(a) and (b)(1). Though he now
   argues for the first time that Section 1326(b) is unconstitutional, he has filed
   an unopposed motion for summary affirmance. His letter brief explains that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50271     Document: 00516429942          Page: 2   Date Filed: 08/12/2022




                                   No. 22-50271


   he raises the issue to preserve it and correctly concedes his argument is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 226 (1998).
   See, e.g., United States v. Pervis, 937 F.3d 546, 553–54 (5th Cir. 2019).
   Summary disposition is therefore appropriate. See Groendyke Transp., Inc. v.
   Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          The unopposed motion for summary affirmance is GRANTED. The
   district court’s judgment is AFFIRMED.




                                         2